Citation Nr: 1207442	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-46 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for bilateral hearing loss, currently rated as 50 percent disabling, on a schedular basis.  

2.  Entitlement to an increased disability evaluation for bilateral hearing loss, currently rated as 50 percent disabling, on an extraschedular basis.  

3.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1942 to January 1947 and from September 1950 to December 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.  

The Veteran appeared at a Travel Board hearing at the RO in October 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issue of service connection for tinnitus was raised at the time of the October 2011 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an evaluation in excess of 50 percent for bilateral hearing loss on an extraschedular basis and the issue of a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  
FINDING OF FACT

The veteran has been shown to have no worse than level VIII hearing in both the left and right ear throughout the course of the appeal.  


CONCLUSION OF LAW

The criteria for a schedular disability evaluation in excess of 50 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7,  4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In conjunction with his claim, the Veteran was afforded a VA examination in July 2010.  At the time of the examination, audiological testing revealed pure tone thresholds, in decibels, of 75, 70, 80, and 80 in the right ear, and 80, 85, 85, and 90 for the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 58 percent in the left ear.

The examiner indicated that the Veteran had moderately severe to profound sensorineural hearing loss in the right ear and severe to profound sensorineural hearing loss in the left ear.  The examiner stated that the Veteran's hearing loss had significant effects on his occupation and that the occupational impact would be hearing difficulty.  The examiner reported that the Veteran indicated that he could not understand what was being said.  

Treatment records received from the Veteran's private physician as well as VA treatment records reveal that he was seen and treated for otitis externa with sensorineural hearing loss being diagnosed at that time.  

At the time of his October 2011 hearing, the Veteran stated that he was taking medication for his ear problems.  He indicated that his hearing was becoming worse and that he felt it was just fading away.  He noted that it had increased since the time of a November 2009 examination.  He further reported having difficulty hearing in crowds.  He also noted having problems hearing what people were saying to him and that he had to look them in the face most of the time.  He stated that his hearing loss made him feel depressed.  The Veteran indicated that there were no further records beyond July 2010.

As to the July 2010 VA examination results, the Board notes, based upon the findings reported above, the Veteran meets the criteria for exceptional hearing loss in that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  As such, the Roman numeral designation for hearing impairment may be taken from either Table VI or Table VIa, whichever results in the higher numeral.  Using Table VI, for the right ear, level VIII hearing was demonstrated based upon the average decibel level readings of 76 when combined with the speech discrimination score of 54 percent.  Using Table VI, for the left ear, level VIII hearing was demonstrated based upon the average decibel level readings of 85 when combined with the speech discrimination score of 58 percent.  Using Table VIa for the right ear, based upon puretone results only, which revealed an average decibel level readings of 76, the Veteran was shown to have to level VII hearing.  Using Table VIa for the left ear, based upon puretone results only, which revealed an average decibel level readings of 85, the Veteran was shown to have to level VIII hearing.  Therefore, no more than a 50 percent disability evaluation would be warranted for bilateral hearing loss, using Table VI, which is the most favorable for the Veteran.  

Although the VA examination and treatment records show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.

Thus, the criteria for a schedular disability evaluation in excess of 50 percent for bilateral hearing loss is not warranted.  In making this schedular determination, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in June 2010.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA. 

With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the June 2010 letter.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

First, the RO has obtained VA treatment records and treatment records from the Veteran's private physician as well as written statements and testimony from the Veteran discussing his contentions. 

The Veteran was provided with VA examination in July 2010 and he testified at his October 2011 hearing that July 2010 was the time of his most recent treatment.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim as it relates to his claim on a schedular basis.  The VA examiner personally interviewed and examined the Veteran, including taking a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An schedular evaluation in excess of 50 percent for bilateral hearing loss is denied.  




REMAND

As it relates to the claim for an evaluation in excess of 50 percent for bilateral hearing loss on an extraschedular basis, the Board notes that it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a). 

In the exceptional case, however, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The RO declined to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  The RO found that the evidence did not establish such exceptional factors or circumstances associated with the Veteran's disablement as to warrant the referral for extraschedular consideration.  The Board, however, finds that further development is required in this regard prior to appellate handling of this matter.

The Board observes that the July 2010 VA examiner did not specifically indicate whether the Veteran's bilateral hearing loss resulted in marked interference with employment.

The issue is whether there is a marked interference with employment, and the evidence of record is insufficient to make such a determination.  Accordingly, the claims folder should be returned to the July 2010 examiner, if available, for clarification purposes. 

Additionally, in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  

Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and an opinion should be rendered with regard to the impact of the Veteran's bilateral hearing loss upon his employment and whether it is at least as likely as not (fifty percent or greater) that the Veteran's service-connected bilateral hearing loss, without reference to any non-service connected disabilities, prevents him from maintaining substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA-compliant notice regarding his claim for a TDIU, and ask him to identify any outstanding VA or private treatment records pertaining to his service-connected disability.  If any outstanding treatment records are identified, after obtaining any necessary releases, request copies of such records.  All requests and all responses, including negative responses, must be documented in the claims file. All records received should be associated with the claims file.  If any records cannot be obtained after reasonable efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records. 

2.  Inform the Veteran of the elements of a claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The Veteran should be asked to furnish records verifying that he experiences marked interference with employment, that he has had frequent periods of hospitalization, or that he is unable to follow a substantially gainful employment due to his bilateral hearing loss.  This evidence may include any correspondence from an employer or physician that would verify his contentions, and/or medical records showing periods of hospitalization. 

3.  Refer the Veteran's claims folder to the July 2010 VA examiner for review.  Following a complete review of the claims folder, the examiner must offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's bilateral hearing loss causes marked interference with his employment or, in the alternative, renders him unable to follow a substantially gainful employment.  Any opinion should be accompanied by an explanation regarding how the Veteran's service-connected disability causes marked interference with employment or an inability to follow a substantially gainful employment.  If the examiner is not available refer the Veteran's claim to another and request that he provide the requested opinions.

4.  After receiving the VA examination report, refer the Veteran's claim for an increased evaluation for bilateral hearing loss to the either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 

5.  After completing the above development, readjudicate the claims.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford the applicable opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


